UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6932



R. MACEO DEANE,

                                             Plaintiff - Appellant,

          versus

LARRY HUFFMAN; DAVID K. SMITH; RUFUS FLEMING;
STANLEY   JONES;   CAPTAIN   SPEARS;   CAPTAIN
WOODSON; LIEUTENANT YATES; LIEUTENANT WILSON;
LIEUTENANT ELDRIDGE; SERGEANT TRENT; SERGEANT
TONEY; SERGEANT SMITH; SERGEANT PHILLIPS;
SERGEANT TERRY; CAPTAIN SPEAS; SERGEANT STITH,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-94-619-R)

Submitted:   December 19, 1996            Decided:   January 3, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


R. Maceo Deane, Appellant Pro Se. Jill Theresa Bowers, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order entering judgment

on the jury verdict for two Appellees and granting judgment as a

matter of law for the remaining Appellees in this action filed

under 42 U.S.C. § 1983 (1994). The record does not contain a

transcript of Appellant's jury trial. Appellant has the burden of
including in the record on appeal a transcript of all parts of the

proceedings material to the issues raised on appeal. Fed. R. App.

P. 10(b); 4th Cir. Local R. 10(c). Appellants proceeding on appeal

in forma pauperis are entitled to transcripts at government expense
only in certain circumstances. 28 U.S.C. § 753(f) (1994). By fail-

ing to produce a transcript or to qualify for the production of a

transcript at government expense, Appellant has waived review of

the issues on appeal which depend upon the transcript to show

error. Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.), cert. denied,
506 U.S. 1025 (1992); Keller v. Prince George's Co., 827 F.2d 952,
954 n.1 (4th Cir. 1987). We have reviewed the record before the

court and the district court's opinion and find no reversible
error. We therefore affirm the district court's order. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED



                                3